Case: 14-14275   Date Filed: 08/06/2015   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14275
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:12-cv-00306-WTM-GRS



CHARLIE LEE BLAKE,

                                                          Plaintiff - Appellant,


                                  versus

UNION CAMP INTERNATIONAL PAPER,

                                                        Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (August 6, 2015)

Before MARCUS, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-14275     Date Filed: 08/06/2015   Page: 2 of 6


      Charles Lee Blake appeals pro se the district court’s order denying as moot

his motion, filed after the close of discovery, to compel the additional production

of documents from Defendant-Appellee Union Camp International Paper (“Union

Camp”), following the district court’s grant of summary judgment in favor of

Union Camp in Blake’s action to recover pension benefits under the Employee

Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1132. On appeal,

Mr. Blake argues that the district court abused its discretion in denying his motion

to compel. After careful review, we affirm.

                                         I.

      Mr. Blake filed a complaint against Union Camp, alleging that he was

entitled to and wrongfully denied pension benefits from ERISA plans to which he

contributed while he was an employee of Union Camp from 1973-1980. A

magistrate judge issued a scheduling order limiting discovery to the materials that

had been before the ERISA plan administrator at the time it made its decision to

deny Mr. Blake’s claim for benefits. The scheduling order provided that fact

discovery would close on December 10, 2013. Union Camp produced the entire

administrative record, accompanied by an affidavit certifying that the record

contained everything that was before the plan administrator. Mr. Blake filed his

motion to compel additional documents on December 23, 2013, noting that Union

Camp had not made “a good faith effort to respond to Plaintiff’s request” for plan


                                          2
                Case: 14-14275      Date Filed: 08/06/2015      Page: 3 of 6


documents, a summary plan description, an “Individual Benefits Report,” and

collective bargaining agreements. Mot. to Compel, Doc. No. 36, at 1; Doc. No. 35.

Union Camp filed a motion for summary judgment contemporaneously with its

opposition to Mr. Blake’s motion to compel.

       The magistrate judge recommended that the district court grant Union

Camp’s motion for summary judgment because the evidence before the ERISA

plan administrator unambiguously demonstrated that, at the relevant time (the end

of Mr. Blake’s employment), employees became vested and eligible for pension

benefits after 10 years of service. Because Mr. Blake had not worked for Union

Camp for 10 years, he was not fully vested in his retirement plan when he left his

employment at Union Camp, and thus he was not entitled to claim any benefits.

       The magistrate judge also denied Mr. Blake’s motion to compel because: (1)

the motion was untimely, (2) the scheduling order limited Mr. Blake to the

administrative record, and (3) Mr. Blake failed to certify that he made a good faith

effort at resolving the dispute with opposing counsel. The district court adopted

the magistrate judge’s opinion, granted Union Camp’s motion for summary

judgment, and dismissed all pending motions as moot. This appeal followed.1


       1
          Mr. Blake’s notice of appeal asked this Court “to reverse the Summary Judgment from
US District Court.” Notice of Appeal, Doc. No. 72. But Mr. Blake’s appellate briefs present no
argument that the district court erred in granting Union Camp summary judgment. We deem the
issue abandoned on appeal and review only Mr. Blake’s argument that the district court abused
its discretion in denying his motion to compel. See Timson v. Sampson, 518 F.3d 870, 874 (11th
Cir. 2008) (per curiam) (“While we read briefs filed by pro se litigants liberally, issues not
                                              3
                Case: 14-14275        Date Filed: 08/06/2015       Page: 4 of 6


                                              II.

       We review a district court’s discovery rulings for an abuse of discretion.

Harrison v. Culliver, 746 F.3d 1288, 1297 (11th Cir. 2014) (“The [d]istrict [c]ourt

has broad discretion under Federal Rule of Civil Procedure 26 to compel or deny

discovery.”). We will not disturb a district court ruling for abuse of discretion so

long as the court stayed within a “range of choice[s]” and has not made a clear

error of judgment or applied the wrong legal standard. Id. Further, “we will not

overturn discovery rulings unless it is shown that the [d]istrict [c]ourt’s ruling

resulted in substantial harm to the appellant’s case.” Id. (internal citation omitted).

       A district court reviewing a denial of ERISA benefits where, as here, the

plan administrator is granted broad discretionary authority, 2 applies an arbitrary

and capricious standard of review. Cagle v. Bruner, 112 F.3d 1510, 1517 (11th

Cir. 1997). In such a review, the district court should limit discovery to the

evidence that was before the plan administrator when it denied the claim for

benefits. Jett v. Blue Cross & Blue Shield of Ala., Inc., 890 F.2d 1137, 1140 (11th

Cir. 1989). The district court is limited to “the facts as known to the administrator

at the time the decision was made.” Glazer v. Reliance Standard Life Ins. Co., 524


briefed on appeal by a pro se litigant are deemed abandoned,” even when the issue is referenced
in the notice of appeal).
       2
          The plan documents grant the plan administrator the “discretionary power and
discretionary authority” to interpret the plan. See Retirement Plan of Int’l Paper Co., Doc. No.
38-2, at 66-67.
                                                4
              Case: 14-14275     Date Filed: 08/06/2015    Page: 5 of 6


F.3d 1241, 1246 (11th Cir. 2008). By contrast, where a district court has expanded

discovery in an ERISA review beyond the administrative record, we have

characterized that discovery as “expansive” and have noted that it “falls in line

with a de novo review,” not an arbitrary and capricious review. Capone v. Aetna

Life Ins. Co., 592 F.3d 1189, 1196 (11th Cir. 2010).

                                        III.

      Here, Mr. Blake cannot show that the district court abused its discretion in

denying his motion to compel discovery. The district court did not apply an

incorrect legal standard; instead, the court properly limited discovery to the

evidence that the ERISA plan administrator had before it in making its decision

regarding Mr. Blake’s benefits. Nor did the district court make a clear error of

judgment in denying the motion. Union Camp produced the entire administrative

record and certified that the record included everything that had been compiled for

the administrator’s review of Mr. Blake’s claim. This production ensured that the

district court had before it all the facts known to the administrator when the

administrator made its decision. See Jett, 890 F.2d at 1139. Nothing else that Mr.

Blake could have discovered was relevant. Thus, it was within the court’s “range

of choice” to conclude that the additional discovery requested would not change

the evidence before the court. The district court’s denial of Mr. Blake’s motion to

compel additional documents was not an abuse of discretion.


                                           5
                 Case: 14-14275        Date Filed: 08/06/2015       Page: 6 of 6


       But even if Mr. Blake could show that the district court made a clear error of

judgment, he has not demonstrated that the district court’s denial of his motion to

compel substantially harmed his case. The evidence showed, as the plan

administrator concluded, that Mr. Blake’s pension never vested because he worked

for less than the requisite 10 years before he left his job at Union Camp.

Therefore, the additional documents he requested would not have changed the

district court’s decision regarding his benefits claim, and denial of the motion

could not have harmed his case.

       The district court did not abuse its discretion in denying Mr. Blake’s motion

to compel additional discovery. 3 We affirm.

       AFFIRMED.




       3
          Because we may affirm the district court’s judgment on any ground, see Turlington v.
Atl. Gas Light Co., 135 F.3d 1428, 1433 n.9 (11th Cir. 1998), we need not reach the issue of
whether the district court erred in denying the motion as untimely or for failure to certify a good
faith effort to resolve the discovery dispute.

                                                 6